Title: Enclosure M: [Note from Joseph Banks], 7 May 1783
From: Banks, Joseph
To: 


Whereas the honorable General Greene did, in the month of April last past, become security for us, John Banks, James Hunter and Robert Forsyth, as for themselves as others concerned, in the sum of thirty two thousand one hundred and twenty five pounds, sterling money, unto Messrs Neucomen and Collett, Harris and Blackford, and James Warington, merchants, Charleston. We, the afternamed, Do, by these presents, acknowledge, that the honorable General Greene was not, nor is not concerned or interested in said amount of monies, being purchase monies of goods, on account of the afternamed parties; And we further do hereby agree and bind ourselves, our heirs and assigns, to release and exonerate the said General Greene, from the principal or damages, should any arise, of or from the being security for us to the above-named merchants, for the sums aforesaid. Sealed with our seals, and signed this seventh day of May 1783.
John Banks, for self and allparties concerned.
Robert Patton,
James Hunter.
Witness, John Ferrie 

